Citation Nr: 0423378	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.

By rating decision dated in February 2004, service connection 
for tinnitus was granted with an initial rating of 10 
percent.  The veteran has not filed a Notice of Disagreement 
as to any aspect of the rating.  Consequently, service 
connection for bilateral hearing loss is the sole issue 
before the Board.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for bilateral 
hearing loss; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The medical evidence shows no hearing loss disability 
during service or for many years thereafter; the medical 
evidence shows bilateral hearing loss many years after 
service, but the preponderance of the evidence is against a 
nexus between a current hearing loss disability of either ear 
and any incident of service, to include acoustic trauma. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b) (2003).  (Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003)); (2) inform the claimant about the information and 
evidence that VA will seek to provide (VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2003)); (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 2002 rating decision, the August 
2002 Statement of the Case (SOC), and the June and October 
2003, and March 2004 Supplemental Statement of the Case 
(SSOC) adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SOC and June 2003 SSOC informed the veteran 
of the VCAA statute and implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the veteran appealed a January 2002 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in March 2004, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), the U.S. Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  Although the RO 
could have and should have provided the veteran with VCAA 
notice prior to the initial unfavorable decision, the Board 
finds the error to be non-prejudicial in this case.  VA 
obtained all records identified by the appellant and afforded 
him with thorough medical examinations and opinions.  The 
appellant has had the full opportunity to present evidence 
and argument, and has submitted medical records and an 
opinion, as well as lay evidence and argument, to support his 
claim.

In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

For the aforementioned reasons, the VCAA notice provided to 
the appellant fulfills the first three of the four elements 
noted above.  The Board finds that the fourth element was 
also satisfied.  After referencing the information under the 
heading "What the Evidence Must Show," the VCAA notice 
letter states, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  (Italics added).  Moreover, in a June 2004 
letter informing the appellant that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all VA and private treatment records indicated by 
the veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the veteran was 
afforded VA compensation examinations and medical etiology 
opinions.  The record contains sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the veteran's claim.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

FACTUAL BACKGROUND

Service medical records show the veteran underwent two 
physical examinations while in ROTC, occurring in February 
1967, June 1968, and a physical examination for appointment 
into the Reserves in October 1969.  The veteran underwent a 
physical examination in June 1970 for entry to active duty.  
He also underwent an initial Class II flight examination that 
month.  For each of these examinations, the veteran completed 
a Report of Medical History, on which, he denied any history 
of ear trouble, running ears, and hearing loss.  The examiner 
of each examination determined the clinical evaluation of the 
veteran's the eardrums and his ears, including an audiometric 
evaluation, to be normal.  The specific results of the pure 
tone thresholds, in decibels, on the audiometric examinations 
are as follows:

February 1967



HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
-5
-5
LEFT
10
-5
5
-5
0


June 1968



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
No data
10
LEFT
5
5
0
No data
10


October 1969



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
25
10
LEFT
5
0
5
0
10


June 1970



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No data
5
LEFT
0
0
0 
No data
5

June 1970



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
No data
15
LEFT
0
-5
5
No data
0


The veteran underwent a Class II flight examination in 
October 1971, September 1972, July 1973, and March 1974.  No 
Report of Medical History is associated with any of these 
examinations.  The clinical evaluation of the ears and 
eardrums for each of these examinations was normal.  The 
specific results of the pure tone thresholds, in decibels, on 
the audiometric examinations are as follows:
 
October 1971		



HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
-10
-10
LEFT
-10
-10
-10
-10
-10


September 1972



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
No data
10
LEFT
10
0
5
No data
10


July 1973



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
10
LEFT
5
0
5
10
0

March 1974



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
0
5
10
10

The veteran underwent a physical examination in February 1975 
for expiration of his term of service.  On the Report of 
Medical History, the veteran indicated his present health was 
excellent.  He specifically denied having hearing loss and 
ear trouble at the time of the February 1975 examination or 
at any time prior to it.  The clinical evaluation of his ears 
and eardrums was normal.  The audiometric evaluation showed 
the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
10
LEFT
5
5
5
5
5

Private records from a college of osteopathic medicine 
indicate the veteran underwent a pure tone audiogram in 
September 1990 and in September 1991.  The results from 1990 
show the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
30
35
35

The impression was mild high frequency hearing loss, left 
ear.  The 1991 pure tone audiogram showed the following 
results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
50
50
LEFT
10
10
40
50
50

The impression was moderate to severe high frequency hearing 
loss, left and right ear.  A Doctor of Osteopathy signed both 
hearing-testing reports.

A private medical report shows the veteran underwent an 
audiogram in August 2002 by L.K.G., M.S., CCC/A (Certificate 
of Clinical Competence in Audiology).  The examiner's notes 
indicate a history of noise exposure in the military-jet 
engine, continuous tinnitus, difficulty with communication 
with spouse and children, and negative family history.  
Speech discrimination in quiet was 92 bilaterally.  The 
audiogram demonstrated the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
50-55
55
LEFT
55
60
70
75
80

The veteran underwent a VA audiology compensation and pension 
examination (C&P examination) in October 2002.   The 
audiologist reported no pure tone thresholds.  He disclosed 
that reliable and repeatable test results could not be 
obtained.  His conclusion was the results were not adequate 
for rating purposes.

On the ears, nose, and throat portion of the examination, the 
examiner reviewed the claims file and determined that there 
was no documentation of onset or progression of hearing loss, 
or mention of tinnitus while on active duty.  The examiner 
also noted that the audiometric testing during the veteran's 
separation examination was completely normal at every 
frequency tested and there was no discussion of tinnitus.  
The veteran reported he had been exposed to noise from 
aircraft in service while performing his duties as a pilot.  
He complained of bilateral constant tinnitus with onset in 
service; he also complained of progressive hearing loss over 
the past several years.  He stated he worked primarily in an 
office since he left the service, and also worked for two 
manufacturing companies.  

The otologic examination was unremarkable.  Review of the 
audiogram done on the day of the examination revealed a 
functional or nonorganic hearing loss.  The examiner noted 
that the audiologist indicated he was unable to obtain 
reliable pure tone thresholds.  The assessment was two-fold: 
(1) impaired hearing by history with significant nonorganic 
or functional overlay present, and (2) bilateral constant 
tinnitus by history.  The examiner further commented that 
regardless of current audiometric testing, it seems that any 
current tinnitus or hearing loss would have occurred after 
service because at the time of separation from service 
thresholds were completely normal and there was no mention of 
symptoms at that time.  He concluded that it is less likely 
than not that the veteran's current alleged hearing loss and 
tinnitus are related to military service. 
          
The veteran underwent a VA physical examination in May 2003 
for compensation and pension purposes.  In an addendum to the 
examination, the examiner noted a history of severe hearing 
loss bilaterally and included in the diagnoses, severe 
bilateral hearing loss.  The objective findings do not reveal 
any mention of the ears or hearing.  No audiologic 
examination was reported.

The veteran testified at a local hearing in May 2003.  
Pertinent testimony indicated as follows:

The veteran entered the service in June 1970 and underwent 
various training programs, including military intelligence, 
helicopter training, fixed wing and multi-engine training, 
and twin engine flight training.  He was assigned to First 
Military Intelligence Battalion Flight Operations for 6 to 8 
months and spent the remainder of his military career flying.  
(Transcript (T.) at p. 2)  About one year after leaving 
service, the veteran received feedback from family, co-
workers, and supervisors that he was not hearing them.  He 
did not have a discharge examination in service.  (T. at p.3)  
In 1989, the veteran underwent a physical examination through 
his employer, which included a hearing test.  The hearing 
loss showed up then.  The veteran's work performance reports 
also noted the veteran was not listening.  The hearing loss 
has progressed from mild when he was first tested, to 
moderate, and to severe.  (T. at p. 4)  The veteran has 
worked primarily in office settings since he left the 
service.  Two of his jobs were in manufacturing, but he 
seldom went into the plants.  He currently works as a service 
representative with a government agency.  His hearing loss 
affects him at work because he must direct people to look at 
him when talking and to speak up.  (T. at p. 5)  It also 
affects his social and family life.  (T. at pp. 5-6)  During 
verbal communication, the veteran reads lips primarily.  
Helmets were provided in the service, but they did not 
provide adequate hearing protection.  The hearing loss began 
to develop after service.  There is no history of hearing 
loss in the veteran's family.  (T. at p. 6)

A private audiometric report from C.D.C., M.S., C.C.C.A., 
shows the veteran underwent testing in August 2003.  Pure 
tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
30
LEFT
20
20
35
35
35

The assessment was mild to high frequency sensory neural loss 
in both ears.  No speech discrimination results are shown.  
In a separate letter, C.D.C. wrote that the results 
demonstrated a mild high frequency hearing loss in both ears 
with accompanying tinnitus.  C.D.C. noted that the veteran 
was a former military pilot who flew for five years and his 
high frequency hearing loss was typical of that seen in most 
pilots.  Based on a review of the veteran's employment 
history, the examiner felt his hearing loss and tinnitus were 
as likely as not caused or contributed to by his exposure to 
constant aircraft noise during his military service.  C.D.C. 
concluded by opining that the veteran is entitled to benefits 
for hearing loss and associated tinnitus.

The veteran underwent a C&P examination in December 2003.  
The examiner reviewed the claims file, noting that hearing 
evaluations were performed throughout service, including 
during his discharge examination in February 1975.  She also 
noted that there were no reports of tinnitus in the veteran's 
active duty records.  At the time of the C&P examination, the 
veteran reported he had hearing loss in both ears since 1974 
and has gradually worsened over the years.  He opined that it 
was the result of flying helicopters and airplanes in 
service.  He also reported having constant, bilateral 
tinnitus since 1974, which he described as sounding like an 
aircraft engine.  The veteran indicated he flew with hearing 
protection.  He denied any other occupational noise exposure.  
He disclosed that he has engaged in hunting and use of 
chainsaws and power tools without hearing protection from 
1960 to the present.  He reported being hit on the head with 
a bat in 1970 while playing softball.  He felt this accident 
affected his hearing.





The results of the audiologic evaluation were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
25
LEFT
20
15
30
20
20

Speech discrimination score for the right ear was 96 percent 
and 94 percent for the left ear.  The examiner concluded 
there was normal hearing with the exception of mild loss at 
4000 Hz and 8000 Hz for the right ear.  He also found normal 
hearing in the left ear except for mild loss at 2000 Hz and 
8000 Hz.  The otoscopic examination revealed clear ear canals 
and intact tympanic membranes.  Tympanometry revealed normal 
middle-air pressure and compliance bilaterally.  Ipsilateral 
acoustic reflexes were present for the left side and were 
absent/elevated for the right side.  The diagnosis was normal 
hearing for adjudication purposes, bilaterally.  Noting first 
the veteran's report of tinnitus since 1974 and the claims 
file, the examiner opined that hearing loss and tinnitus was 
less likely than not related to military service.
 
LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, a combination of 
manifestations is required, sufficient to identify the 
disease entity, with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels (dB), and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test is less than 94%.  
38 C.F.R. § 3.385 (2003). 

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2003).

ANALYSIS

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski , 2 Vet. App. 141, 143.  
Review of the evidence reveals conflicting results with 
regard to whether the veteran has a current hearing loss 
disability in the right ear, as defined by 38 C.F.R. § 3.385.  
The first record of hearing loss disability occurred in 1990, 
when pure tone thresholds averaged between 27 and 40 dB in 
the left ear.  Hearing in the right ear was completely normal 
at that time.  Testing results have varied; however, pure 
tone thresholds from September 1990, August 2003, and 
December 2003 appear to be consistent with differences within 
a small range of 0 to 10 dB, with the exception of the 3000 
and 4000 Hz levels.  At these levels, VA testing shows pure 
tone thresholds 15 dB below private testing.  The results in 
September 1991 and August 2002 appear far out of line with 
the 1990 and 2002 results by as much as 60 dB at some levels.   
While August and December 2003 test results did not show a 
right ear hearing loss, the Board finds that the evidence 
overall supports a current diagnosis of hearing loss in both 
ears.  Thus the central question before the Board is whether 
the medical evidence links a current diagnosis of a hearing 
loss disability to service.  

In addition to showing a current disability, there must also 
be medical, or in certain circumstances, lay evidence of a 
service incurrence or aggravation of a disease or injury and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
the veteran's own testimony constitutes lay evidence that he 
had hearing loss during service.  However, all in-service 
audiologic evaluations show pure tone thresholds within 
normal hearing range.  As noted above, the medical evidence 
does not show a hearing loss disability of either ear until 
many years post-service.  On the question of a nexus to 
service, there are three nexus opinions of record.  Two of 
the opinions state that no nexus exists between the veteran's 
hearing loss and one opinion affirms a nexus exists between 
the veteran's current hearing loss disability and the 
veteran's service, specifically, exposure to noise from 
aircraft. 

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 F. 
3d 1369 (2000).  The Federal Circuit further had found that 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Madden Court emphasized the "considerable body 
of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte when 
making its factual findings."  Id.   

The Board may not rely upon its own unsubstantiated medical 
conclusions to reject expert medical evidence in the record; 
rather, the Board may reject a claimant's medical evidence 
only on the basis of other independent medical evidence.  
Shipwash v. Brown, 8 Vet. App. 218, 223 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
Board finds important distinctions between the nexus opinions 
of record.  First, the examiners who gave the two negative 
opinions had reviewed the veteran's claims file in its 
entirety.  Consequently, the examiners had knowledge of what 
the veteran's contemporaneous complaints and audiometric 
findings were during service and what they were not.  In 
contrast, the favorable opinion, provided by C.D.C., M.S., 
C.C.C./A, does not indicate that the author had access to any 
of the veteran's service medical records.  The two negative 
opinions both acknowledged the veteran's own reports of his 
medical history, including other occupational noise exposure 
and in one opinion, recreational exposure.  The favorable 
nexus opinion does not refer to any other jobs or activities 
that the veteran has engaged in over the years, it simply 
concludes that his service occupation as a pilot caused or 
contributed to his hearing loss.  Consequently, it is unknown 
whether C.D.C. had any knowledge of the veteran's full 
employment history or recreational activities.  Nonetheless, 
C.D.C.'s opinion constitutes competent medical evidence, in 
that the examiner provides additional medical comment to the 
veteran's medical history, e.g., "His high frequency hearing 
loss is typical of that demonstrated in most pilots."  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  But, a fair reading of the favorable 
opinion indicates that it not based on a full review of the 
veteran's medical records and the extent to which the 
audiologist explored the veteran's work and social history is 
questionable.  The opinion relies heavily on the veteran's 
history, i.e., his memory of events over 20 years ago.  For 
the reasons outlined above, the Board finds C.D.C.'s opinion 
to be less probative, and therefore, less credible than the 
two negative nexus opinions.  Goodsell v. Brown, 5 Vet. App. 
36, 42 (1993) (Board must evaluate the credibility and 
probative value of physicians' statements).

The Board is cognizant of the veteran's duties during 
service, which exposed him to excessive noise.  However, the 
service medical records, with multiple reports of 
audiological examinations, to include a discharge examination 
in February 1975, the month the veteran left the service, 
show no hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  In fact, the vast majority of pure tone thresholds 
during service were well within normal limits and no examiner 
suggested any finding was consistent with hearing loss of 
either ear.  There is no post-service medical evidence of a 
hearing loss disability of either ear until 1990 or more than 
15 years after service, and, for the aforementioned reasons, 
the preponderance of the competent evidence is against a 
nexus between a current hearing loss disability of either ear 
and any incident of service, to include acoustic trauma. 

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for bilateral 
hearing loss in this decision because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.  









ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



